Title: To George Washington from Jacob Morgan, 9 May 1794
From: Morgan, Jacob
To: Washington, George


                  
                     Sir.
                     Philadelphia, 9th May 1794.
                  
                  In compliance with the request of my Fellow-Citizens, I have the honor to lay before you, a Copy of the Resolutions which were yesterday unanimously adopted, at their General Meeting, to express their sense relative to the, pro[po]sition depending in Congress, for imposing an Excise upon certain Domestic Manufactures.  I am, Sir, Your Most Obed. Hble servt
                  
                     Jacob Morgan Chairman
                  
               